Case 21-12609-AJC   Doc 32-1   Filed 07/12/21   Page 1 of 57




               EXHIBIT A
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 1 of 56 PageID #: 526
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 2 of 57




                            UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION


 LEXINGTON INSURANCE COMPANY,

                        Plaintiff,
                                                                            3:20-cv-330-JRW
                                                                  Case No. ________________
                  v.

 THE AMBASSADOR GROUP, LLC d/b/a
 AMBASSADOR CAPTIVE SOLUTIONS;
 GAGLIARDI INSURANCE SERVICES, INC.;
 GOLDENSTAR SPECIALTY INSURANCE,
 LLC; PERFORMANCE INSURANCE
 COMPANY SPC on behalf of GOLDENSTAR
 HOLDINGS COMPANY SP and on behalf of
 SMART INSURE SP; and BRANDON WHITE,

                        Defendants.


                           DECLARATION OF JOSEPH DAVINA
                          IN SUPPORT OF PLAINTIFF’S MOTION
                        FOR A TEMPORARY RESTRAINING ORDER
                            AND PRELIMINARY INJUNCTION

        I, Joseph Davina, declare as follows:

        1.     I am currently the Vice President of AIG Captive Solutions, a division of American

 International Group, Inc. (“AIG”), a publicly traded insurance holding company. AIG directly or

 indirectly owns a number of insurance companies, including Lexington Insurance Company

 (“Lexington”). I have been employed by AIG subsidiary companies since 2006. Since 2018, I

 have had managerial oversight of certain of AIG’s group captive reinsurance programs. I submit

 this declaration, of my own personal knowledge and based upon AIG’s books and records, in

 support of Lexington’s motion for a temporary restraining order and preliminary injunction.
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 2 of 56 PageID #: 527
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 3 of 57




        2.      As set forth below, AIG and Lexington are the victims of an ongoing scheme

 involving (a) the sale of numerous counterfeit insurance policies to unsuspecting consumers who

 have been defrauded, (b) the forgery of my signature on a facultative reinsurance agreement, and

 (c) the infringement of Lexington’s registered trademark for an unlawful and fraudulent purpose.

 Lexington seeks injunctive relief enjoining the parties responsible for this unlawful conduct from

 continuing their scheme and further harming Lexington and the public.

        A.       “Captive Reinsurance”

        3.      The Defendants’ fraud scheme involves an area of insurance known as “captive

 reinsurance.” Captive reinsurance arrangements are complex, requiring specialized expertise and

 significant underwriting capacity.

        4.      In the type of captive reinsurance program at issue in this lawsuit, an insurance

 broker or other company (the “Broker/Owner”) forms and owns a captive reinsurance company

 (the “Captive”). The Captive is ultimately responsible to pay some or all of the losses on policies

 sold by the Broker/Owner.

        5.      Because Captives are not licensed direct insurers, the Broker/Owner seeks to

 engage a commercial insurer (such as Lexington, AIG’s subsidiary surplus lines insurer) (the

 “Issuing Carrier”) to issue the insurance policies to be sold and then reinsure such policies to the

 Captive.

        6.      The apportionment of risk between the Issuing Carrier and the Captive is typically

 documented in a reinsurance agreement through which the Captive (as the reinsurer) agrees to

 reimburse the Issuing Carrier for some or all of the losses incurred under the policies.

        7.      Typically, the Captive pays the Issuing Carrier a “fee” or “commission payment”

 for acting as the Issuing Carrier. In addition, the Captive provides collateral to the Issuing Carrier




                                                   2
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 3 of 56 PageID #: 528
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 4 of 57




 to secure, among other things, the Captive’s obligation to reimburse the Issuing Carrier for any

 reinsured losses that the Issuing Carrier incurs.

        8.      These multi-party transactions are often facilitated by a “captive intermediary” –

 an entity that assists a Broker/Owner in developing an actuarial model and business plan, forming

 the Captive, and—most importantly—identifying and engaging an Issuing Carrier to issue the

 policies to be sold by the Broker/Owner and reinsured to the Captive.

        9.      AIG is often approached by captive intermediaries soliciting an AIG-affiliated

 insurer to act as an Issuing Carrier on captive reinsurance deals. Through my role at AIG, I

 routinely interact with captive intermediaries, who seek to develop business relationships with

 AIG.

        B.      Brandon White, Ambassador, and the Gagliardi Insurance Program

        10.     I first became acquainted with Brandon White, the founder and a principal of a

 captive intermediary, The Ambassador Group, LLC (“Ambassador”) in early 2018.

        11.     Mr. White initially reached out to my supervisor, Mark Benz, to solicit AIG’s

 involvement in a number of captive reinsurance deals. Mr. Benz instructed me to address

 Ambassador’s proposals. I then had several telephone conversations with Mr. White in early 2018

 about potential captive arrangements in Ambassador’s portfolio for which an AIG-affiliated

 insurer could act as the Issuing Carrier.

        12.     During my calls with Mr. White, he explained that QBE Insurance Group, Ltd.

 (“QBE”) was the carrier for most captive arrangements in Ambassador’s portfolio, but that

 Ambassador was looking for a change. Mr. White told me that he was interested in moving

 Ambassador’s entire captive portfolio to AIG.




                                                     3
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 4 of 56 PageID #: 529
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 5 of 57




        13.     On June 18, 2018, Mr. Benz and I visited Mr. White and his Ambassador

 colleagues, Aaron Lubbers and Darin Smith, in Louisville, Kentucky, where Ambassador is based.

 During our visit, Ambassador made a presentation to me and Mr. Benz regarding Ambassador’s

 business model and captive portfolio.

        14.     Following our visit, we agreed to have an AIG-affiliated insurer (not Lexington)

 act as the Issuing Carrier for two different group captive programs in Ambassador’s portfolio.

 Both programs successfully launched in 2018 and, from AIG’s perspective, operated smoothly.

 Throughout 2018 and 2019, Mr. Benz and I regularly communicated with Mr. White and his

 Ambassador colleagues regarding these two group captive programs, including two additional in-

 person meetings with Mr. White.

        15.     In August 2018, Mr. White solicited me to have an AIG-affiliated insurer act as the

 Issuing Carrier for a different captive program in Ambassador’s portfolio—a captive reinsurance

 program involving policies that would be sold by a broker, Gagliardi Insurance Services, Inc.

 (“Gagliardi Insurance”), and reinsured to Goldenstar Holdings Company SP (“Goldenstar

 Holdings”), which is a segregated cell of Ambassador’s Cayman Island captive reinsurer,

 Performance Insurance Company SPC (“Performance”) (the “Gagliardi Insurance Program”).

        16.     Mr. White provided me with the submission documents for the proposed

 reinsurance program, including unaudited financial statements and an actuarial analysis. In short,

 the program contemplated a captive reinsurance arrangement in which Gagliardi Insurance, as the

 Owner/Broker, would sell policies issued by an AIG insurer, which in turn would be reinsured by

 the segregated cell of Performance, Goldenstar Holdings, which is ultimately owned by Gagliardi

 Insurance.




                                                 4
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 5 of 56 PageID #: 530
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 6 of 57




        17.    The Gagliardi Insurance Program that Mr. White and Ambassador pitched to AIG

 contemplated the execution of a Managing General Agent Agreement (“MGA Agreement”) or

 Program Administration Agreement (“PA Agreement”) under which Gagliardi Insurance would

 have the “power of the pen”—a term of art meaning that Gagliardi Insurance would have the ability

 to issue policies in the name of the AIG-affiliated insurance company serving as the Issuing

 Carrier.

        18.    While the Issuing Carrier typically directly issues the policies, for some programs

 the Broker/Owner has the authority pursuant to an MGA or PA Agreement to issue policies in the

 name of the Issuing Carrier, subject to specific guidelines set forth in the MGA or PA Agreement.

        19.    Mr. White explained to me that the Gagliardi Insurance Program would provide

 accident and health (“A&H”) coverage for various youth and professional sports teams and

 leagues. Mr. White explained to me that the Gagliardi Insurance Program had launched in March

 2018 with QBE as the Issuing Carrier but that Gagliardi quickly became unhappy with QBE and

 wanted a new Issuing Carrier.

        20.    Mr. White also informed me that the designated third-party administrator (“TPA”)

 for the Gagliardi Insurance Program was Health Special Risk, Inc. (“HSR”). A TPA adjusts and

 administers insurance claims on behalf of a carrier. AIG maintains a list of approved TPAs and

 has a business division that vets, approves, and monitors TPAs.

        21.    Because HSR was not on AIG’s list of approved TPAs, I informed Mr. White at

 the outset that, if AIG agreed to participate in the Gagliardi Insurance Program, HSR would need

 to undergo AIG’s rigorous approval and onboarding process, which could take months.

        22.    Because this type of transaction is not the type typically written by my business

 unit, the submission documents were forwarded to others at AIG who would be responsible for




                                                5
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 6 of 56 PageID #: 531
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 7 of 57




 approving or declining AIG’s participation in the Gagliardi Insurance Program. Among others,

 the A&H underwriting team received the submission documents for review because the Gagliardi

 Insurance Program was an A&H program.

         C.      AIG’s Declination of the Gagliardi Insurance Program

         23.     After reviewing the submission materials, the A&H underwriting team quickly

 reported that it was not interested in the program.

         24.     Accordingly, in or around October 2018, I informed Mr. White that AIG’s affiliated

 companies were not interested in the Gagliardi Insurance Program. After I communicated AIG’s

 affiliated companies’ declination to Mr. White, Mr. White asked me on several more occasions

 over the following months to revisit the opportunity. Each time, I told Mr. White that AIG was

 not interested in having any of its affiliates participate as the Issuing Carrier.

         25.     I never signed any agreement in connection with the Gagliardi Insurance Program.

 I never authorized anyone to sign an agreement on my behalf in connection with the Gagliardi

 Insurance Program. As set forth above, AIG’s affiliated companies declined the opportunity to act

 as the Issuing Carrier for this program.

         D.      HSR Contacts Me as if AIG Was the Issuing Carrier, and Mr. White Tells
                 Me That It Was a Simple Mistake

         26.     In December 2018, I received an email from Tom Lenihan at HSR requesting to

 move forward with the TPA agreement for the Gagliardi Insurance Program, stating that the deal

 went into effect with Lexington on July 1, 2018.

         27.     I immediately questioned Mr. White (by email) about Mr. Lenihan’s email because

 neither Lexington nor AIG had agreed to act as the program’s Issuing Carrier, so Mr. Lenihan’s

 email to me made no sense.




                                                    6
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 7 of 56 PageID #: 532
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 8 of 57




        28.     Mr. White responded by asking me not to contact HSR and explaining that it was

 just a miscommunication “on the client side.” That is, Mr. White was telling me that HSR simply

 made a mistake and contacted the wrong Issuing Carrier. A copy of this email chain is attached

 hereto as Exhibit 1.

        E.      HSR Sends Me an Email That I Purportedly Sent but Did Not Send

        29.     A week later, I received another email from Mr. Lenihan, forwarding to me an email

 that he received from Mr. White. Mr. White’s email to Mr. Lenihan, in turn, forwarded an email

 that appeared to be from my AIG email account to Mr. White and Mr. Smith (one of Mr. White’s

 colleagues at Ambassador). But I did not write or send that email.

        30.     The fabricated email purportedly coming from my email account ostensibly granted

 HSR “conditional approval” to manage claims until AIG formally approved HSR. Mr. White

 forwarded the fabricated email to HSR, which then forwarded it to me.

        31.     Again, I immediately questioned Ambassador, and emailed Mr. White and Mr.

 Smith. Mr. Smith denied that he or Mr. White had any knowledge of the fabrication and vowed

 to get to the bottom of it. A true and accurate copy of this email chain is attached as Exhibit 2.

        32.     Shortly thereafter, in January 2019, I had a meeting with Mr. White at AIG’s office

 in New York to discuss, among other things, the two group captive arrangements for which another

 AIG company (not Lexington) was acting as the Issuing Carrier. During that meeting, I again

 inquired about the fabricated email purportedly sent from my email account. Mr. White assured

 me that no one from Ambassador was involved in the fabrication and that Ambassador would

 never engage in such conduct.




                                                  7
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 8 of 56 PageID #: 533
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 9 of 57




        F.       Atlas Seeks Information from Me Concerning Collateral for the Gagliardi
                 Insurance Program

        33.      In February 2019, Beth Biega from Atlas Insurance Management (“Atlas”), the

 captive manager for Goldenstar Holdings, emailed me seeking language for a letter of credit, which

 ostensibly was to serve as Lexington’s collateral from Goldenstar Holdings for the Gagliardi

 Insurance Program.

        34.      I sent Atlas’ email to Mr. White, asking him why I was continuing to receive

 correspondence about a program AIG’s affiliated companies had declined. Mr. White apologized

 that AIG kept “getting tagged” and passed it off as a “miscommunication on the clients [sic] part

 and messaging from the captive manager.” A true and accurate copy of this email chain is attached

 as Exhibit 3.

        G.       The Unsigned Reinsurance Agreement

        35.      Also in February 2019, Adrian Marshall from Helmsman Management Services

 (“Helmsman”) emailed me introducing Helmsman as the new TPA for the Gagliardi Insurance

 Program.

        36.      When I replied to Mr. Marshall that no AIG-affiliated insurance carrier was the

 Issuing Carrier for the Gagliardi Insurance Program, he provided me with an unsigned draft of a

 facultative reinsurance agreement between Goldenstar Holdings and Lexington.

        37.      I forwarded the draft agreement to Mr. White to find out what was going on. Mr.

 White responded that it was a draft based on a template that had been prepared earlier in the year

 when Mr. White asked AIG to participate in the Gagliardi Insurance Program, but that it was “not

 in effect, obviously.” A true and accurate copy of this email chain is attached as Exhibit 4.




                                                  8
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 9 of 56 PageID #: 534
            Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 10 of 57




        H.      The Forged Reinsurance Agreement

        38.     On November 19, 2019, Ms. Biega from Atlas emailed me (copying Mr. White) a

 “fully executed Facultative Reinsurance Agreement” with a signature purporting to be mine on

 Lexington’s behalf dated August 17, 2018 (the “Forged Reinsurance Agreement”). A true and

 accurate copy of the Forged Reinsurance Agreement that Ms. Biega emailed to me is attached as

 Exhibit 5.

        39.     The signature on the Forged Reinsurance Agreement is not mine. I never signed

 any agreement with Goldenstar Holdings and never authorized anyone to do so on my behalf.

 Someone forged my signature on that document.

        40.     In the body of her email to me, Ms. Biega requested wiring instructions for

 Lexington’s “commission payment.” In other words, Ms. Biega sought details on how to send

 Lexington its commission payment for acting as the Issuing Carrier for the Gagliardi Insurance

 Program.

        41.     I responded by telling Ms. Biega that the reinsurance agreement was forged and

 demanded that Mr. White explain the forgery.

        I.      Mr. White Admits That the Agreement Was Forged

        42.     Mr. White responded by apologizing for the “misrepresentation” and advising that

 Ambassador was “working to track down the genesis of this document.” Mr. White further assured

 me that the forged contract “did not come from Ambassador in any way.” He promised to “get to

 the bottom” of the forgery. A true and accurate copy of this email chain is attached as Exhibit 6.

        J.      The Counterfeit Insurance Policies

        43.     Subsequently, on March 3, 2020, AIG’s outside counsel, Adam Kaiser, provided

 me with eleven insurance policies (which I understood were given to him by Ambassador’s




                                                 9
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 10 of 56 PageID #: 535
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 11 of 57




  counsel) issued in connection with the Gagliardi Insurance Program. These are attached to the

  Complaint as Exhibits I-S (the “Counterfeit Insurance Policies”). Each of these policies was issued

  in the name of Lexington.

         44.     Lexington did not authorize Gagliardi Insurance or anyone else to issue these

  policies in Lexington’s name. What’s more, Lexington was not aware of the existence of the

  Counterfeit Insurance Policies until March 3, 2020.

         45.     To be clear, no AIG-affiliated insurance company ever agreed to act as the Issuing

  Carrier for the Gagliardi Insurance Program; Lexington never received any commission payment

  or premiums in connection with the Counterfeit Insurance Policies; it never received any collateral

  in connection with the Forged Reinsurance Agreement; it never authorized any TPA to administer

  claims on the Counterfeit Insurance Policies; and it was never even aware of the Counterfeit

  Insurance Policies until March 2020, when it was investigating Ambassador’s fraud in connection

  with the Forged Reinsurance Agreement.

         46.     Significantly, captive reinsurance programs are complex, multi-party arrangements

  that take months to analyze and document. These are not “off-the-shelf” products. Before one of

  AIG’s affiliated insurers would agree to act as the Issuing Carrier for a program such as the

  Gagliardi Insurance Program, it would conduct robust diligence involving multiple business units.

  Among other things, it would conduct detailed actuarial, financial and credit analyses; it would

  calculate the required collateral; it would enlist counsel to assist in drafting documents; and it

  would generate and provide the captive intermediary with a quote, and, if the quote is accepted,

  develop and provide a detailed binder setting forth the terms of the AIG affiliate’s engagement.

  This process is multi-step, intensive, and typically takes many months to complete.




                                                  10
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 11 of 56 PageID #: 536
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 12 of 57




         47.     No part of that detailed process occurred with respect to the Gagliardi Insurance

  Program, because, as stated above, AIG’s affiliated companies rejected the opportunity following

  the A&H team’s review of the submission documents. AIG never conducted any actuarial,

  financial or credit analysis of this program, never issued a quote or binder, and never agreed to act

  as the Issuing Carrier on this program.

         48.     Furthermore, I did not have power of attorney to execute a reinsurance agreement

  for the type of agreement reflected by the Forged Reinsurance Agreement.              What’s more,

  Lexington would not have been the AIG-affiliated insurance company that would have executed

  the reinsurance agreement had AIG decided to act as the Issuing Carrier for the Gagliardi Insurance

  Program. Rather, the reinsurance agreement for A&H policies would have been issued by an

  admitted carrier (not a surplus lines carrier like Lexington).

         49.     Hence, not only was my signature on the reinsurance agreement forged, but the

  forgers forged the signature of the wrong AIG executive on behalf of the wrong AIG-affiliated

  insurance company.

         K.      Lexington Discovers the Madera Residential Fraud

         50.     While investigating the Gagliardi Insurance Program fraud, AIG discovered an

  entirely separate captive reinsurance program through which it appears that Mr. White and

  Ambassador have caused even more counterfeit Lexington policies to be fraudulently issued.

         51.     In April 2019, Mr. White pitched a different captive reinsurance program to me

  involving property and personal liability insurance coverage to be issued to residents of properties

  operated by Madera Residential, Ltd. (“Madera Residential”) with Smart Insure SP (“Smart

  Insure”) as the captive reinsurance company (the “Madera Residential Insurance Program”).

  Smart Insure is another segregated cell of Performance, Ambassador’s Cayman captive reinsurer.




                                                   11
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 12 of 56 PageID #: 537
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 13 of 57




         52.     I referred Mr. White to my colleague, Vince Perrotta, to discuss the Madera

  Residential Insurance Program. As with the Gagliardi Insurance Program, AIG declined to provide

  an AIG-affiliated insurer to act as the Issuing Carrier for the Madera Residential Insurance

  Program.

         53.     Not only did AIG (or its affiliates) never sign any agreements in connection with

  the Madera Residential Insurance Program but, as with the Gagliardi Insurance Program, AIG

  never even conducted an actuarial or credit analysis on the program and never provided

  Ambassador with a quote.

         54.     Nevertheless, Broadspire Services, Inc. (“Broadspire”), a TPA, contacted AIG

  periodically regarding the Madera Residential Insurance Program, even though AIG was not the

  Issuing Carrier for that program.

         55.     Ultimately, I was provided with an Evidence of Property Insurance (a certificate of

  insurance) that appears to have been issued in connection with the Madera Residential Insurance

  Program. A true and accurate copy of the Evidence of Property Insurance that I was provided is

  attached as Exhibit T to the Complaint.

         56.     The Evidence of Property Insurance purports to reflect an insurance policy with

  Lexington as the insurer.

         57.     Lexington did not issue any policies in connection with the Madera Residential

  Insurance Program and has not authorized anyone to issue any policies in Lexington’s name in

  connection with the Madera Residential Insurance Program. AIG declined Ambassador and Mr.

  White’s request to have an AIG-affiliated insurer act as the Issuing Carrier for this program.

         58.     The address for Lexington on the Evidence of Property Insurance—3 Beaver Valley

  Road, Wilmington, Delaware—is not an address that Lexington has ever used for insurance




                                                  12
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 13 of 56 PageID #: 538
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 14 of 57
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 14 of 56 PageID #: 539
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 15 of 57




                         Exhibit 1
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 15 of 56 PageID #: 540
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 16 of 57




  From: Brandon White [mailto:brandon.white@ambassadorcaptive.com]
  Sent: Monday, December 03, 2018 11:04 AM
  To: Davina, Joseph
  Cc: Darin Smith
  Subject: Re: HSR - Gagliardi Captive

  Joe,

  This is the guy I left you a voicemail about on Friday evening. I would prefer you don’t call him back until
  we have clarity on what your team can do on the program. There is miscommunication here but it is on
  the client side. I can work through it but need your internal dialogue with Chris first so we know where to
  go from here.

  Thanks Joe!

  Sincerely,

  Brandon M. White, CIC, CRM, CWCA
  Founder/President
  Ambassador Captive Solutions
  9700 Park Plaza Avenue, Suite 201
  Louisville, KY 40241
  502.439.1555
  www.ambassadorcaptive.com

  "Everything should be made as simple as possible, but not simpler." - Roger Sessions, Composer

  Sent from my iPhone

  On Dec 3, 2018, at 10:42 AM, Davina, Joseph <Joseph.Davina@AIG.com> wrote:

  FYI, this isn’t in effect with us. Is there a miscommunication prior to me calling him?

  Joseph Davina, Vice President
  AIG Risk Management | Group Captives
  175 Water Street, 26th Floor, New York, NY 10038
  Direct: (646) 857-1345 | Mobile: (917) 224-3451
  Joseph.Davina@aig.com | www.aig.com

  From: Tom Lenihan [mailto:tomlenihan@hsri.com]
  Sent: Monday, December 03, 2018 10:39 AM
  To: Davina, Joseph
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 16 of 56 PageID #: 541
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 17 of 57



  Cc: Marco Gagliardi
  Subject: HSR - Gagliardi Captive

  Mr. Davina:
  Good morning. I left you a voice message this morning introducing myself. I am the President of Health
  Special Risk, Inc. (HSR) the TPA for the Gagliardi Participant Accident Captive program.
  My contact information is below and I’d appreciate it greatly if we could talk today if at all possible. Best
  is via my cell – (972) 741-6507.
  As you know this program went into effective on 7/1/18 with y’all and we need to move forward on getting
  HSR’s TPA Agreement reactivated with AIG so that we can process and adjust claims that occurred since
  the move from QBE to AIG on July 1.
  I look forward to speak with you at your earliest convenience.
  Best regards,
  Tom Lenihan

  Tom Lenihan
  President

  Health Special Risk, Inc.
  HSR Plaza II
  4100 Medical Parkway, Suite 200
  Carrollton, Texas 75007
  Direct: (972) 512-5700
  Cell: (972) 741-6507
  TomLenihan@hsri.com

  (972) 512-5701 Direct Fax
  (972) 512-5600 Main
  (972) 512-5820 Main Fax
  www.HealthSpecialRisk.com
  This message and any attachments are sent for HSR business purposes and may contain confidential
  information intended only for the individual(s) named herein. If you are not the named addressee, please
  do not disseminate, distribute, alter or copy this e-mail. Please notify me immediately if you have received
  this e-mail in error. HSR makes every effort to secure any confidential information but e-mail transmissions
  cannot be guaranteed to be secure or error-free, as information could be intercepted, corrupted, lost,
  destroyed, arrive late or incomplete, or contain viruses. Therefore, neither HSR nor I accept liability for any
  errors or omissions in the contents of this message which may arise during or as a result of e-mail
  transmission. Thank you & have a nice day.


  IMPORTANT: Please note that coverage cannot be bound, altered, or cancelled via email without
  confirmation from an authorized representative of Health Special Risk, Inc. CONFIDENTIALITY NOTICE:
  The information contained in this communication, including attachments, is privileged and confidential.
  It is intended only for the exclusive use of the addressee. If the reader of this message is not the
  intended recipient, or the employee or agent responsible for delivering it to the intended recipient, you
  are hereby notified that any dissemination, distribution, or copying of this communication is strictly


                                                        2
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 17 of 56 PageID #: 542
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 18 of 57



  prohibited. If you have received this communication in error, please notify us by telephone immediately
  at 972-512-5600 or Toll-free at 800-328-1114 or by e-mail at CustomerService@HSRI.com. NOTE:
  Although we have taken steps to ensure that this e-mail and its attachments (if any) are free from any
  virus, the recipient should, in keeping with good computing practice, also check this e-mail and any
  attachments for the presence of viruses.




                                                     3
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 18 of 56 PageID #: 543
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 19 of 57




                         Exhibit 2
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 19 of 56 PageID #: 544
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 20 of 57



  From: Darin Smith [mailto:darin.smith@ambassadorcaptive.com]
  Sent: Thursday, December 20, 2018 11:03 AM
  To: Davina, Joseph
  Cc: Brandon White
  Subject: Re: Gagliardi Captive

  Joe,

  Good morning and thanks for passing that along. I can assure you this is the first we have seen of this
  and would never act in this capacity. I believe Brandon left you a voicemail already and I am on the road
  to meet a client for lunch. Call me if you get this email soon or let’s aim for this afternoon to talk.

  We’re also at a loss of words and trying to figure out exactly how this occurred and who is responsible.

  Thanks again,

  Darin E. Smith
  Ambassador Captive Solutions
  9700 Park Plaza Avenue, Suite 201
  Louisville, KY 40241
  502.741.1883
  www.ambassadorcaptive.com
  darin.smith@ambassadorcaptive.com



  Sent from my iPhone. This e-mail, including attachments, may include confidential and/or proprietary
  information, and may be used only by the person or entity to which it is addressed. If the reader of this
  e-mail is not the intended recipient or his or her authorized agent, the reader is hereby notified that any
  dissemination, distribution or copying of this e-mail is prohibited by law. If you have received this e-mail
  in error, please notify the sender by replying to this message and shred and/or delete this information
  immediately.

  On Dec 20, 2018, at 10:43 AM, Davina, Joseph <Joseph.Davina@aig.com> wrote:

  Guys,

  This was sent to me. There is an email below from me to Brandon that I never sent. This is a bit
  disturbing to say the least. We need to discuss this as misrepresenting forged emails from me will not be
  tolerated. This is a serious violation and could result in a lot of trouble since I do not have any authority
  to grant this type of approval for A&H, approving TPA’s, fronted deals and backdating.

  Can someone explain this to me please because I am at a loss of words on how this is ethical.

  Thanks,

  Joseph Davina, Vice President
  AIG Risk Management | Group Captives
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 20 of 56 PageID #: 545
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 21 of 57



  175 Water Street, 26th Floor, New York, NY 10038
  Direct: (646) 857-1345 | Mobile: (917) 224-3451
  Joseph.Davina@aig.com | www.aig.com

  From: Tom Lenihan [mailto:tomlenihan@hsri.com]
  Sent: Tuesday, December 18, 2018 4:28 PM
  To: Davina, Joseph
  Cc: Marco Gagliardi
  Subject: Gagliardi Captive

  Mr. Davina:
  I received a copy of your 12/10/18 email below to Darin Smith at Ambassador Captive giving HSR
  “conditional approval to manage the claims for Goldenstar going back to 7/1/18”.
  We would like to get the TPA Agreement process moving as fast as possible. Can you put me in direct
  touch with the appropriate person(s) at AIG that can make this happen?
  I would greatly appreciate your response as soon as possible.
  Thank you for your assistance.
  Regards,

  Tom
  Tom Lenihan
  President
  Health Special Risk, Inc.
  Direct: (972) 512-5700
  Cell: (972) 741-6507
  Fax: (972) 512-5701
  This message and any attachments are sent for HSR business purposes and may contain confidential
  information intended only for the individual(s) named herein. If you are not the named addressee, please
  do not disseminate, distribute, alter or copy this e-mail. Please notify me immediately if you have
  received this e-mail in error. HSR makes every effort to secure any confidential information but e-mail
  transmissions cannot be guaranteed to be secure or error-free, as information could be intercepted,
  corrupted, lost, destroyed, arrive late or incomplete, or contain viruses. Therefore, neither HSR nor I
  accept liability for any errors or omissions in the contents of this message which may arise during or as a
  result of e-mail transmission. Thank you & have a nice day.
  From: brandon.white@ambassadorcaptive.com <brandon.white@ambassadorcaptive.com>
  Sent: Monday, December 17, 2018 8:55 AM
  To: Tom Lenihan <tomlenihan@hsri.com>
  Cc: mgagliardi@gsportsinsurance.com
  Subject: FWD: RE: Gagliardi Captive
  Tom,
  Per my discussion with Marco, please see the email below that is gives HSRI permission to manage the
  claims until we get the formal agreement in place. I hope this, accompanied by the agreement will allow
  us to move forward on reimbursing claims to QBE. More to come as I am pushing them daily for action
  on the formal agreement. I was waiting to send this in the hopes that they would have sent you an email
  directly and am pushing for this as well.
  Sincerely,


                                                      2
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 21 of 56 PageID #: 546
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 22 of 57



  Brandon M. White, CIC, CRM, CWCA
  President/Founding Partner
  Ambassador Captive Solutions
  9700 Park Plaza Avenue, Suite 201
  Louisville, KY 40241
  502.439.1555
  www.ambassadorcaptive.com
  "Everything should be made as simple as possible, but not simpler." -Roger Sessions, Composer
  --------- Original Message ---------
  Subject: RE: Gagliardi Captive
  From: "Davina, Joseph" <Joseph.Davina@AIG.com>
  Date: 12/10/18 12:03 pm
  To: "Darin Smith" <darin.smith@ambassadorcaptive.com>
  Cc: "Brandon White" <brandon.white@ambassadorcaptive.com>
  Hi Darin,
  I will be communicating with HSRI this week that they have our conditional approval to manage the
  claims for Goldenstar going back to 7/1/18 until we get them formally back on our list of approved
  TPAs. We are working to get this done through all of the internal transition items and we have been
  delayed but our agreement is in force.
  We are waiting to meet with Chris as we speak. We will circle back shortly.
  Thanks,
  Joseph Davina, Vice President
  AIG Risk Management | Group Captives
  175 Water Street, 26th Floor, New York, NY 10038
  Direct: (646) 857-1345
  Joseph.Davina@aig.com | www.aig.com



  IMPORTANT: Please note that coverage cannot be bound, altered, or cancelled via email without
  confirmation from an authorized representative of Health Special Risk, Inc. CONFIDENTIALITY NOTICE:
  The information contained in this communication, including attachments, is privileged and confidential.
  It is intended only for the exclusive use of the addressee. If the reader of this message is not the
  intended recipient, or the employee or agent responsible for delivering it to the intended recipient, you
  are hereby notified that any dissemination, distribution, or copying of this communication is strictly
  prohibited. If you have received this communication in error, please notify us by telephone immediately
  at 972-512-5600 or Toll-free at 800-328-1114 or by e-mail at CustomerService@HSRI.com. NOTE:
  Although we have taken steps to ensure that this e-mail and its attachments (if any) are free from any
  virus, the recipient should, in keeping with good computing practice, also check this e-mail and any
  attachments for the presence of viruses.




                                                      3
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 22 of 56 PageID #: 547
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 23 of 57




                         Exhibit 3
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 23 of 56 PageID #: 548
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 24 of 57



  From: Brandon White [mailto:brandon.white@ambassadorcaptive.com]
  Sent: Friday, February 08, 2019 11:53 AM
  To: Davina, Joseph; darin.smith@ambassadorcaptive.com
  Subject: Re: Goldenstar Insurance SP

  I am on this, Joe…sorry you keep getting tagged. It is a mix of miscommunication on the clients part and
  messaging from the captive manager. I am here in Cayman this week getting it straightened out on this
  side.

  Sincerely,

  Brandon M. White, CIC, CRM
  Founder/President
  Ambassador Captive Solutions
  9700 Park Plaza Avenue, Suite 201
  Louisville, KY 40241
  502.439.1555
  www.ambassadorcaptive.com

  “Simplicity is the ultimate sophistication.” – da Vinci (or) Clare Boothe Luce

  From: "Davina, Joseph"
  Date: Friday, February 8, 2019 at 11:29 AM
  To: Brandon White , "darin.smith@ambassadorcaptive.com"
  Subject: Fwd: Goldenstar Insurance SP

  Hey Guys,

  Hope all is well. Can we figure this out? Does AIG write Goldenstar that I’m not aware of? This is
  Gagliardi which we do not write. We need to figure out why we keep getting asked about this.

  Thanks,

  Joseph Davina, Vice President
  AIG Risk Management | Group Captives
  175 Water Street, 26th Floor, New York, NY 10038
  Direct: (646) 857-1345 | Mobile: (917) 224-3451
  Joseph.Davina@aig.com | www.aig.com

  Begin forwarded message:

  From: Beth Biega <BBiega@atlascaptives.com>
  Date: February 8, 2019 at 1:27:04 PM GMT-3
  To: "Davina, Joseph" <Joseph.Davina@AIG.com>
  Cc: "Rogers, Brian" <brian.rogers@aig.com>, Brenda Munnelly <bmunnelly@atlascaptives.com>
  Subject: RE: Goldenstar Insurance SP

  Hi,
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 24 of 56 PageID #: 549
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 25 of 57



  Yes, it is Ambassador. Thank you for getting back so quickly.

  Kind regards,
  Beth



  Beth Biega
  Vice President
  Tel: +1 345-945-5556




  This email and any files transmitted with it are confidential and intended solely for the use of the
  individual or entity to whom they are addressed. If you have received this email in error please notify the
  sender immediately and delete this e-mail from your system. If you are not the intended recipient you are
  notified that disclosing, copying, distributing or taking any action in reliance on the contents of this
  information is strictly prohibited.

  From: Davina, Joseph <Joseph.Davina@AIG.com>
  Sent: Friday, February 08, 2019 11:18 AM
  To: Beth Biega <BBiega@atlascaptives.com>
  Cc: Rogers, Brian <brian.rogers@aig.com>; Brenda Munnelly <bmunnelly@atlascaptives.com>
  Subject: Re: Goldenstar Insurance SP

  Hi Beth,

  Can you advise who the captive intermediary is on this? Is it Ambassador?

  Thanks,

  Joseph Davina, Vice President
  AIG Risk Management | Group Captives
  175 Water Street, 26th Floor, New York, NY 10038
  Direct: (646) 857-1345 | Mobile: (917) 224-3451
  Joseph.Davina@aig.com | www.aig.com

  On Feb 8, 2019, at 1:13 PM, Beth Biega <BBiega@atlascaptives.com> wrote:

  Good morning Brian & Joe,
  I’m trying to obtain the LOC wording for Goldenstar’s LOC to Lexington, can you please provide the
  required wording from Lexington? If you are not the correct contact for the above Captive please let me
  know who I should be speaking with.

  Kind regards,


                                                      2
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 25 of 56 PageID #: 550
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 26 of 57



  Beth



  Beth Biega
  Vice President
                                           Whitehall House, 3rd Floor, 238 North Church Street
                                           PO Box 699, Grand Cayman, KY1-1107, Cayman Islands
                                           Tel: +1 345-945-5556
                                           Fax: +1 345-945-5557
                                           Skype: bethbiega

         www.atlascaptives.com             bbiega@atlascaptives.com

  Anguilla | Bahamas | Cayman Islands | Nevis | D.C. | Delaware | Georgia | Montana | North Carolina |
  Oklahoma | South Carolina | Tennessee | Texas | Utah

  This email and any files transmitted with it are confidential and intended solely for the use of the
  individual or entity to whom they are addressed. If you have received this email in error please notify the
  sender immediately and delete this e-mail from your system. If you are not the intended recipient you are
  notified that disclosing, copying, distributing or taking any action in reliance on the contents of this
  information is strictly prohibited.




                                                      3
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 26 of 56 PageID #: 551
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 27 of 57




                         Exhibit 4
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 27 of 56 PageID #: 552
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 28 of 57



  From: Brandon White [mailto:brandon.white@ambassadorcaptive.com]
  Sent: Thursday, February 14, 2019 5:28 PM
  To: Davina, Joseph
  Cc: Darin Smith
  Subject: Re: Goldenstar Insurance Holdings

  Joe,

  This is not an agreement within Lexington. This is the draft document built from the framework that
  David Branca sent me back in late-August/early-September when you mentioned that AIG could execute
  on Gagliardi as long as Performance 1 went also. We put drafts together to prep business plan changes
  and to confirm language with legal to determine if changes will need to be requested once a change is
  made. We do this pro-actively to get ahead of challenges. This is not in effect, obviously. Nor should a
  draft be in anyone’s hands. Not sure how this is out there. I have called Adrian to get clarity
  immediately. You won’t hear from him again.

  Helmsman is working on the GL side of things which we are placing through a broker...the captive
  manager must have sent this by mistake. It did not come from us. Sorry for the noise, Joe.

  Sincerely,

  Brandon M. White, CIC, CRM, CWCA
  Founder/President
  Ambassador Captive Solutions
  9700 Park Plaza Avenue, Suite 201
  Louisville, KY 40241
  502.439.1555
  www.ambassadorcaptive.com

  "Everything should be made as simple as possible, but not simpler." -Roger Sessions, Composer

  On Feb 14, 2019, at 4:41 PM, Davina, Joseph <Joseph.Davina@aig.com> wrote:

  Hey Guys,

  Which unit within Lexington does this reinsurance agreement go with? Just not sure who wrote
  Goldenstar within Lexington.

  Thanks,

  Joe

  Joseph Davina, Vice President
  AIG Risk Management | Group Captives
  175 Water Street, 26th Floor, New York, NY 10038
  Direct: (646) 857-1345 | Mobile: (917) 224-3451
  Joseph.Davina@aig.com | www.aig.com
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 28 of 56 PageID #: 553
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 29 of 57



  From: Marshall, Adrian [mailto:Adrian.Marshall@helmsmantpa.com]
  Sent: Thursday, February 14, 2019 4:29 PM
  To: Davina, Joseph
  Subject: RE: Goldenstar Insurance Holdings

  Thanks Joe.

  I dug up the attached, any chance you can point me in the right direction?

  Regards, Adrian

  From: Davina, Joseph [mailto:Joseph.Davina@AIG.com]
  Sent: Thursday, February 14, 2019 4:00 PM
  To: Marshall, Adrian <Adrian.Marshall@helmsmantpa.com>
  Subject: {EXTERNAL} RE: Goldenstar Insurance Holdings

  Hi Adrian,

  Is this in regards to Gagliardi? If so we are not the carrier on this fronted program. I’m not sure why this
  is coming up as AIG but we never quoted the Goldenstar opportunity. I have brought this up to
  Ambassador multiple times so not sure where the disconnect is.

  Thanks

  Joe

  Joseph Davina, Vice President
  AIG Risk Management | Group Captives
  175 Water Street, 26th Floor, New York, NY 10038
  Direct: (646) 857-1345 | Mobile: (917) 224-3451
  Joseph.Davina@aig.com | www.aig.com

  From: Marshall, Adrian [mailto:Adrian.Marshall@helmsmantpa.com]
  Sent: Thursday, February 14, 2019 3:51 PM
  To: Davina, Joseph
  Subject: RE: Goldenstar Insurance Holdings

  Joseph, please get back to me at your earliest convenience. We have a contract in place effective
  1//1/2019 and need to connect with you re the loss billing and reporting issues.

  Thanks, Adrian

  Adrian Marshall
  Senior Account Executive
  HMS distribution & Service – East
  2530 Sever Rd, suite 200
  Lawrenceville, GA 30093
  Direct – 470-539-5895


                                                        2
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 29 of 56 PageID #: 554
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 30 of 57



  Mobile – 678-644-7264
  Adrian.marshall@helmsmantpa.com




  From: Marshall, Adrian
  Sent: Tuesday, February 05, 2019 3:49 PM
  To: 'Joseph.davina@aig.com' <Joseph.davina@aig.com>
  Subject: Goldenstar Insurance Holdings

  Good afternoon Joseph.

  We are the new TPA for the above client of your group. I was hoping you could put me in touch with the
  underwriter to go over the contractual requirements such as billing etc…

  Regards, Adrian

  Adrian Marshall
  Senior Account Executive
  HMS distribution & Service – East
  2530 Sever Rd, suite 200
  Lawrenceville, GA 30093
  Direct – 470-539-5895
  Mobile – 678-644-7264
  Adrian.marshall@helmsmantpa.com




                                                    3
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 30 of 56 PageID #: 555
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 31 of 57




                         Exhibit 5
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 31 of 56 PageID #: 556
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 32 of 57
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 32 of 56 PageID #: 557
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 33 of 57
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 33 of 56 PageID #: 558
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 34 of 57
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 34 of 56 PageID #: 559
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 35 of 57
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 35 of 56 PageID #: 560
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 36 of 57
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 36 of 56 PageID #: 561
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 37 of 57
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 37 of 56 PageID #: 562
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 38 of 57
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 38 of 56 PageID #: 563
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 39 of 57
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 39 of 56 PageID #: 564
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 40 of 57
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 40 of 56 PageID #: 565
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 41 of 57
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 41 of 56 PageID #: 566
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 42 of 57
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 42 of 56 PageID #: 567
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 43 of 57
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 43 of 56 PageID #: 568
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 44 of 57
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 44 of 56 PageID #: 569
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 45 of 57
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 45 of 56 PageID #: 570
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 46 of 57
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 46 of 56 PageID #: 571
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 47 of 57
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 47 of 56 PageID #: 572
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 48 of 57
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 48 of 56 PageID #: 573
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 49 of 57
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 49 of 56 PageID #: 574
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 50 of 57
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 50 of 56 PageID #: 575
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 51 of 57
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 51 of 56 PageID #: 576
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 52 of 57
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 52 of 56 PageID #: 577
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 53 of 57
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 53 of 56 PageID #: 578
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 54 of 57




                         Exhibit 6
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 54 of 56 PageID #: 579
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 55 of 57



  From: Brandon White [mailto:brandon.white@ambassadorcaptive.com]
  Sent: Tuesday, December 03, 2019 3:05 PM
  To: Benz, Mark
  Cc: Darin Smith; Davina, Joseph
  Subject: [EXTERNAL] Re: Goldenstar Holdings Company SP

  This message is from an external sender; be cautious with links and attachments.

  Mark & Joe,

  I apologize for this misrepresentation. We are working to track down the genesis of this document. I can
  assure you that this did not come from Ambassador in any way. This is not acceptable to us and we will
  get to the bottom of this and commit to return and report. I am sorry that I do not know more at this
  moment but didn’t want to remain silent on this matter.

  This partnership is important to us and we would not jeopardize it. More to come.

  Sincerely,

  Brandon M. White, CIC, CRM
  Founder/President
  Ambassador Captive Solutions
  9700 Park Plaza Avenue, Suite 201
  Louisville, KY 40241
  502.439.1555
  www.ambassadorcaptive.com

  “Out of clutter, find simplicity.” - Einstein


  On Dec 3, 2019, at 12:52 PM, Benz, Mark wrote:


  Gentlemen,

  We need to know where this document came from ASAP. This is the second time within the past year
  there has been some type of misrepresentation in our workings. If we can’t get an explanation as to how
  this occurred, we will proceed to non-renew both captives effective 2020 and report this occurrence to
  the proper regulatory body to protect AIG’s interests.

  Regards,

  Mark

  Mark Benz

  AIG
  Senior Vice President
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 55 of 56 PageID #: 580
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 56 of 57



  Lexington Insurance Company | Group Captives

  175 Water Street, 26th Floor, New York, NY 10038

  T +1 212-458-3393 | M +1 646-592-1309
  Mark.Benz@aig.com | www.aig.com

  AIG 100 | Celebrating 100 Years: Visit 100.aig to learn more.

  From: Davina, Joseph
  Sent: Monday, December 02, 2019 6:52 PM
  To: Beth Biega
  Cc: Doug King; Brandon White; Darin Smith
  Subject: RE: Goldenstar Holdings Company SP

  Hi Beth,

  This was never signed by me so not sure how you have a fully executed agreement that I never signed. If
  you want to see my handwriting and signature it is much nicer than that. Please stop sending over
  forged documents. This is the 2nd time AIG has been sent forged documentation including an email
  supposedly written by me over a year ago that was never sent from my email.

  Brandon/Darin,

  I’d suggest figuring out what this document is and a very good explanation of it before I go to my legal
  counsel at AIG to figure out what this is. I took Chris Flatt off of this response to give you time to figure
  this out. I’m in Cayman and we can talk about this tomorrow at 10am. This is completely unacceptable
  and quite frankly a relationship breaker if not resolved ASAP. I will go to my Executive leadership if I
  don’t have a full response and explanation by EOD tomorrow.

  Joe


  Joseph Davina

  AIG
  Vice President
  Lexington Insurance Company | Group Captives

  175 Water Street, 26th Floor, New York, NY 10038

  T: 646-857-1345 | M: 917-224-3451
  joseph.davina@aig.com | www.aig.com



  From: Beth Biega [mailto:BBiega@atlascaptives.com]
  Sent: Tuesday, November 19, 2019 12:24 PM

                                                         2
Case 3:20-cv-00330-BJB-LLK Document 3-2 Filed 05/11/20 Page 56 of 56 PageID #: 581
             Case 21-12609-AJC Doc 32-1 Filed 07/12/21 Page 57 of 57



  To: Davina, Joseph; Flatt, Christopher J
  Cc: Doug King; Brandon White; Darin Smith
  Subject: [EXTERNAL] Goldenstar Holdings Company SP

  This message is from an external sender; be cautious with links and attachments.

  Dear Joe,
  Attached please find the fully executed Facultative Reinsurance Agreement. Please provide wiring
  instructions for the commission payment.

  Kind regards,
  Beth

  Beth Biega
  Vice President
                                           Whitehall House, 3rd Floor, 238 North Church Street
                                           PO Box 699, Grand Cayman, KY1-1107, Cayman Islands
                                           Tel: +1 345-945-5556
                                           Fax: +1 345-945-5557
                                           Skype: bethbiega

       www.atlascaptives.com               bbiega@atlascaptives.com

  Anguilla | Bahamas | Cayman Islands | Nevis | D.C. | Delaware | Georgia | Montana | North Carolina |
  Oklahoma | South Carolina | Tennessee | Texas | Utah

  This email and any files transmitted with it are confidential and intended solely for the use of the
  individual or entity to whom they are addressed. If you have received this email in error please notify the
  sender immediately and delete this e-mail from your system. If you are not the intended recipient you are
  notified that disclosing, copying, distributing or taking any action in reliance on the contents of this
  information is strictly prohibited.




                                                      3
